DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The application has been amended as follows: The Information Disclosure Statements dated 7/3/2018 and 10/4/2019, and their corresponding 1449 forms, both dated 3/10/2020, were annotated correctly to consider to the presented art.

Allowable Subject Matter
Claims 7-10 and 13-16 are allowed.
The reasons for allowance are identical to those presented in the Allowability Notice mailed on 5/13/2021, duplicated below:
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended method steps of independent claim 7 “for forming a three-dimensional article by powder bed fusion, comprising the steps of: (a) distributing a first layer of a powdered medium over a powder bed; (b) heating the first layer of the powdered medium distributed over said powder bed to a temperature below a melting point of the powdered medium; (c) projecting an image of a first cross-sectional layer of the three-dimensional article on the first layer of the powdered medium by spatial light modulation of a first laser beam; (d) distributing a second layer of the powdered medium over the first layer of the powdered medium, and repeating steps (b) and (c); and (e) further repeating step (d), so as to form the three-dimensional article, wherein, for each image of a respective cross-sectional layer of the three-dimensional article, spatial light modulation of the first laser beam comprises generating a 
The prior art of DeMuth (US20170232637A1) teaches a method for means for distributing layers of a powdered medium over a powdered bed (Fig 3A, items 342 & 392; [0049]), a means for heating the current powder layer to a temperature below its melting point [0044], a means for projecting images of respective cross-sectional layers onto the respective powder medium layer [0027] with said image created by spatial light modulation of the first laser beam [0058, 0027], projecting the first beam through the first optical path onto respective layers [0058] to fuse the current powder layer matching the respective image of the object ([0027, 0029]); and teaches a control system coupled to the means for distributing, heating, and projecting [0043] 
DeMuth does not teach the second respective projected images of the respective cross-sectional layers are created by directing a second laser beam through a second optical path, or wherein the first and second laser beam paths are formed from a common laser beam using a polarizing beam.
DeMuth also does not teach a LCoS projection but instead a LCD projection [0077], and they are fundamentally different in their manner of operation.

Shkolnik is silent on the use of an LCoS projector for either laser beam path.  
These, and all other discovered prior art, alone or in combination, do not anticipate or provide a grounds for rejection of claim 7; specifically, where the first and second laser beams are formed from a common laser beam using a polarizing beam splitter, and wherein the first LCoS panel is configured to receive the first laser beam from the polarizing beam splitter.
Therefore, claim 7 is allowable, and its dependent claims 8-10 and 13-16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742